JANVIER, J.
Plaintiff and defendant are negroes who had been living together as man and wife, though never married. Defendant, the woman, tiring of plaintiff, left him and took by force certain household furniture, wearing apparel and livestock. Plaintiff brings this suit to recover these articles, claiming that they belong to him. Defendant, though represented by counsel, did not appear at the trial. The judge a quo rendered judgment ordering all the articles delivered to plaintiff.
It is argued before us that certain of the chickens belong to defendant and that a certain part of plaintiff’s testimony should be construed as an admission of this. We have read the testimony and believe that, in view of the fact that the trial judge came to the other conclusion, the judgment should not be interfered with, particularly as defendant herself, apparently, did not take sufficient interest in the case to appear.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be affirmed, at the cost of appellant.